MEMORANDUM ***
Douglas L. Akins appeals from the district court’s judgment affirming the Commissioner’s decision to deny Akins disability benefits. We have jurisdiction under 28 U.S.C. § 1291. We review the district court’s decision de novo. Bayliss v. Barnhart, 427 F.3d 1211, 1214 n. 1 (9th Cir.2005). The Commissioner’s decision must *982be affirmed if it is based on the correct legal standards and is supported by substantial evidence. Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1193 (9th Cir.2004). We affirm.
Akins contends that the Administrative Law Judge (“ALJ”) erred by not crediting his testimony regarding pain and resulting physical limitations. This contention is unpersuasive because the ALJ expressed several clear and convincing reasons to reject Akins’s testimony as not credible, including Akins’s failure to seek treatment, medical opinion regarding Akins’s capabilities, and the fact that Akins takes no regular prescription medications. See Thomas v. Barnhart, 278 F.3d 947, 959 (9th Cir.2002) (affirming ALJ decision discounting claimant’s testimony where ALJ gave specific, clear, and convincing reasons for doing so).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.